      Case 4:20-cv-01223 Document 1 Filed on 04/06/20 in TXSD Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 ALBERTO OROZCO                                   §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               § CIVIL ACTION NO.: 4:20-cv-1223
                                                  §
 INFOSYS LTD.                                     §      JURY DEMANDED
                                                  §
        Defendant.                                §

____________________________________________________________________________

                     PLAINTIFF’S ORIGINAL COMPLAINT
_____________________________________________________________________________


TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

       Plaintiff Alberto Orozco files this Original Complaint, complaining of and about Defendant

Infosys, Ltd. (“Infosys”), and will respectfully show onto the Court as follows:

                                      I.       PARTIES

       1.      Plaintiff Alberto Orozco is an individual residing in Harris County, Texas.

       2.      Defendant Infosys is a foreign for-profit multinational corporation formed in India

with its headquarters in Bangalore, Karnataka, which has an office located in Houston Texas, and

may be served with summons in this matter through its registered agent CT Corporation at 1999

Bryan St., Suite 900, Dallas, Texas 75201-3136.

                            II.     JURISDICTION AND VENUE

       3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as Plaintiff’s causes of

action arise under federal statutes, namely the Americans with Disabilities Act of 1990, (“ADA”)
       Case 4:20-cv-01223 Document 1 Filed on 04/06/20 in TXSD Page 2 of 7



42 USC §§ 12102 et seq., and the Texas Commission on Human Rights Act (“TCHRA”), as

Defendant discriminated against Plaintiff based on his disability.

        4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as Plaintiff’s causes of

action arise under federal statutes, namely Title VII of the Civil Rights act of 1964, 42 U.S.C. §

2000e-2(a)(1), and the Age Discrimination in Employment Act of 1967, 29 USC §6101.

        5.      Additionally, this Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367

over Plaintiff’s similar state law claims that arise under the TCHRA, codified in Chapter 21 of the

Texas Labor Code. TEX. LAB. CODE § 21.001 et seq., because such claims are so related to the

claims within the Court’s original jurisdiction that they form part of the same case or controversy,

under Article 3 of the United States Constitution.

        6.      Venue is proper in the Southern District of Texas – Houston Division pursuant to

28 U.S.C. § 1391(a), because this is the judicial district where a substantial part of the events or

omissions giving rise to the claim occurred.

                                 III.   NATURE OF THE ACTION

        7.      This action is brought pursuant to ADA, ADEA, and TCHRA. Plaintiff was

discriminated against on the basis of his age and disability. This action seeks to recover damages

caused to Plaintiff by Defendant’s unlawful and discriminatory employment practices, including

damages caused by Infosys.

        8.      This is also an action to correct and recover for Defendant’s TCHRA violations.

Specifically, Plaintiff complains that Defendant discriminated against him based on his age and

disability or the perception of disability. See Texas Labor Case § 21.001 et seq.

                 IV.     EXHAUSTION OF ADMINISTRATIVE REMEDIES




                                                 2
Plaintiff’s Original Complaint
       Case 4:20-cv-01223 Document 1 Filed on 04/06/20 in TXSD Page 3 of 7



        9.      On July 8, 2019, Plaintiff filed a charge with the U.S. Equal Employment

Opportunity Commission (“EEOC”) against Defendant for discrimination based on disability and

retaliation (Charge No. 460-2019-04084).

        10.     Subsequently, the EEOC issued Plaintiff a Notice of Right to Sue, dated January 9,

2020. Plaintiff files this lawsuit within ninety (90) days of receiving the Notice. Therefore, this

lawsuit is timely filed.

                                          V.        FACTS

        11.     Plaintiff began his employment as an IT Engineer at Infosys on October 16, 2017.

        12.     Plaintiff has two master’s degrees in chemical engineering and computer science.

Plaintiff has a background in working with major engineering companies and operating state

refineries as a Chemical Engineer as well as Control Systems Engineer. Despite Plaintiff’s

qualifications and beyond satisfactory job performance, Plaintiff was wrongfully terminated on

March 8, 2019.

        13.     Plaintiff was the only person of his age working at the Infosys office, consisting of

approximately twenty people. Defendant replaced Plaintiff with a much younger employee and

used the pretext of a false harassment allegation as justification.

         A. ADA DISABILITY DISCRIMINATION

         14.      Plaintiff incorporates by reference all the foregoing allegations in each of the

   paragraphs above as if fully set forth herein.

        15.      Plaintiff hereby asserts that Infosys termination of his employment was in direct

   violation of the ADA and concurrent Texas law.




                                                    3
Plaintiff’s Original Complaint
       Case 4:20-cv-01223 Document 1 Filed on 04/06/20 in TXSD Page 4 of 7



        16.      Plaintiff alleges that he is actually disabled, as defined under the ADA and

   concurrent Texas law. His evaluations and prescribed medicine reveal that he is protected by

   the ADA.

        17.      Plaintiff alleges, in the alternative, that Defendant improperly regarded him as

   disabled, as defined by the ADA and concurrent Texas Law, insofar as the same misconceptions

   of disability and individuals who have a mental illness or impairment. Despite his diagnosis,

   the plaintiff completed his work and was a good employee.

        18.      Plaintiff specifically pleads his right to recover punitive damages from the

   Defendant under the ADA as Defendant acted with intentional and callous disregard for

   Plaintiff's federally protected rights. Plaintiff was discriminated against because of his ADA

   status during his period of employment.

         B. TCHRA DISABILITY DISCRIMINATION

         19.     Plaintiff incorporates by reference all the foregoing allegations in each of the

 paragraphs above as if fully set forth herein.

         20.    Defendant’s conduct constitutes violations of Chapter 21, of the Texas Labor Code

 (the TCHRA). See Tex. Lab. Code §21.001 et seq. Specifically, Defendant has discriminated

 against Plaintiff because of his disabilities in violation of §§ 21.051 and 21.055 of the Texas

 Labor Code, which states in relevant part that:

                [a]n employer commits an unlawful employment practice if because of race,
                color, disability, religion, sex, national origin, or age, the employer (1) fails
                or refuses to hire an individual, discharges an individual, or discriminates
                in any other manner against an individual in connection with compensation
                or the terms, conditions, or privileges of employment; or (2) limits,
                segregates, or classifies an employee or applicant for employment in a
                manner that would deprive or tend to deprive an individual of any
                employment opportunity or adversely affect in any manner the status of an
                employee.

                                                   4
Plaintiff’s Original Complaint
       Case 4:20-cv-01223 Document 1 Filed on 04/06/20 in TXSD Page 5 of 7



         21.     Plaintiff’s rights were violated when he lost promotional and career opportunities

 based on his disability.

         C. ADEA AGE DISCRIMINATION

         22.     Plaintiff incorporates by reference all the foregoing allegations in each of the

 paragraphs above as if fully set forth herein.

        23.     Defendant intentionally engaged in unlawful employment practices involving

Plaintiff because of his age, seventy-eight (78) years old.

        24.     Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions, and privileges of employment; or limited, segregated, or classified Plaintiff in a

manner that would deprive or tend to deprive Plaintiff of any employment opportunity or adversely

affect his status because of Plaintiff’s age, seventy-eight (78) years old, in violation of the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et seq.

         C. TCHRA AGE DISCRIMINATION

        25.     Plaintiff incorporates by reference all the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

        26.     Defendant intentionally engaged in unlawful employment practices involving

Plaintiff because of his age, seventy-eight (78) years old.

        27.     Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions, and privileges of employment; or limited, segregated, or classified Plaintiff in a

manner that would deprive or tend to deprive Plaintiff of any employment opportunity or adversely

affect his status because of Plaintiff’s age, seventy-eight (78) years old, in violation of Texas

Labor Code § 21.051.

                                      VII. JURY DEMAND

                                                  5
Plaintiff’s Original Complaint
       Case 4:20-cv-01223 Document 1 Filed on 04/06/20 in TXSD Page 6 of 7



        28.      Plaintiff demands a jury on all issues to be tried in this matter. Plaintiff submits the

jury demand and herein submit the jury fee.

                                            VIII. PRAYER

        29.      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear and answer herein, and that on final trial, Plaintiff have judgment against Defendant

for:

              a. All damages to which Plaintiff may be entitled pursuant to this Original Complaint,

                 or any amendments thereto, including but not limited to back pay, future wages,

                 reinstatement, upgrading, and compensation for benefits not received;

              b. Compensatory damages, including, but not limited to, emotional distress;

              c. Past, present, and future physical pain and mental suffering;

              d. Punitive damages;

              e. Reasonable attorneys’ fees, as allowed by law (with conditional awards in the

                 event of appeal);

              f. Pre-judgment interest at the highest rate permitted by law;

              g. Post-judgment interest from the judgment until paid at the highest rate permitted

                 by law;

              h. Costs of Court; and

                  i. Such other and further relief, at law or in equity, to which Plaintiff may be

                      entitled, whether by this Original Complaint or by any proper amendments

                      thereto.

                                                 Respectfully submitted,




                                                    6
Plaintiff’s Original Complaint
       Case 4:20-cv-01223 Document 1 Filed on 04/06/20 in TXSD Page 7 of 7




                                     _________________________
                                     Alfonso Kennard, Jr.
                                     Texas Bar No. 24036888
                                     S.D. ID 713316
                                     2603 Augusta Dr., Suite 1450
                                     Houston, Texas 77057
                                     Telephone: (713) 742-0900
                                     Facsimile: (713) 742-0951
                                     Email: alfonso.kennard@kennardlaw.com
                                     ATTORNEY-IN-CHARGE FOR PLAINTIFF

CO-COUNSEL FOR PLAINTIFF:




Kevin T. Kennedy
Texas Bar No. 24009053
Southern District No. 305324
2603 Augusta Drive, Suite 1450
Houston, Texas 77057
(713) 742-0900 (main)
(713) 742-0951 (facsimile)
kevin.kennedy@kennardlaw.com




                                        7
Plaintiff’s Original Complaint
